     Case 1:14-cr-00252-NONE-BAM Document 132 Filed 10/02/20 Page 1 of 2


1     McGREGOR W. SCOTT
      United States Attorney
2     KAREN A. ESCOBAR
      Assistant United States Attorney
3     2500 Tulare Street, Suite 4401
      Fresno, CA 93721
4     Telephone: (559) 497-4000
      Facsimile: (559) 497-4099
5
      Attorneys for Plaintiff
6     United States of America
7
8
                                   UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                        ) No. CR 1:14cr252 NONE-BAM
                                                       )
12                    Plaintiff,                       ) APPLICATION TO ADMINISTER
                                                       ) TESTING; ORDER
13           vs.                                       )
                                                       )
14    MATTHEW FARON BLAIR,                             )
                                                       )
15                    Defendant.                       )
                                                       )
16
17           The United States of America, by and through its undersigned counsel, hereby applies to

18    the Court for an order to obtain COVID-19 and tuberculosis testing for the defendant before

19    transferring him to a BOP facility for restoration of mental competency.

20           On June 8, 2020, the Court signed an order to restore the defendant’s mental competency,

21    pursuant to 18 U.S.C. § 4241(d). (Doc. 130.) However, due to COVID-19, the defendant

22    remains at the Fresno County Jail. At this time, the BOP has space and availability to treat the

23    defendant. Before he can be transferred to a BOP facility, the U.S. Marshals Service needs to

24    test the defendant for tuberculosis and COVID-19, but the defendant has refused testing. The

25    U.S. Marshals Service has indicated that it is reluctant to proceed with involuntary testing, in the

26    absence of a court order.

27           In order to ensure the defendant receives appropriate mental treatment, the government

28    respectfully requests that the Court order the U.S. Marshals to proceed with the necessary




      United States v. Blair                                         Application and Order for Testing
      1:14CR252 NONE-BAM                           1
     Case 1:14-cr-00252-NONE-BAM Document 132 Filed 10/02/20 Page 2 of 2


1     testing. Defense counsel acknowledges the need for these tests in order for the U.S. Marshal’s
2     Office to execute the Court’s order of June 8.
3     DATED: October 2, 2020                               Respectfully submitted,
4                                                          McGREGOR W. SCOTT
5                                                          United States Attorney

6                                                          By: Karen A. Escobar
7                                                           KAREN A. ESCOBAR
                                                           Assistant U.S. Attorney
8
9
10                                               ORDER
11           Having reviewed the foregoing application,
12           IT IS HEREBY ORDERED that the U.S. Marshals Service shall ensure that MATTHEW
13    FARON BLAIR is tested for tuberculosis and COVID-19 before he is transported to a Bureau of
14    Prisons facility in order to undergo treatment, pursuant to 18 U.S.C. § 4241(d) and this Court’s
15    June 8, 2020 order.
16
17    IT IS SO ORDERED.
18       Dated:     October 2, 2020
19                                                      UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28




      United States v. Blair                                        Application and Order for Testing
      1:14CR252 NONE-BAM                           2
